Exhibit 10.11

 

SPECIAL VEHICLE MANUFACTURER CONVERTERS AGREEMENT

 

THIS AGREEMENT is executed by and between General Motors Corporation, a Delaware
corporation whose business office is located in Detroit, Michigan (hereinafter
“GM)”, and Supreme Corporation, located at Goshen, IN (hereinafter
“Manufacturer”), effective February 29, 2008.

 

WHEREAS, GM is engaged in the business of assembling and marketing complete and
incomplete motor vehicles, including trucks, truck chassis and cars (hereinafter
“Vehicles”); and

 

WHEREAS, Manufacturer is engaged in the business of manufacturing and marketing
special bodies and equipment installed on or in Vehicles (Vehicles modified,
completed or altered by Manufacturer are hereinafter “End Products”); and

 

WHEREAS, GM and Manufacturer are currently parties to a Special Vehicle
Manufacturer Converters Agreement, which will be terminated and superseded by
this Agreement.

 

WHEREAS, independent authorized GM dealers (hereinafter “Dealers”) may acquire
End Products from Manufacturer; and

 

WHEREAS, GM and Manufacturer desire that GM sell Vehicles to Manufacturer on a
restricted basis to be made into End Products by Manufacturer for resale to
Dealers so as to facilitate the business operations of GM, its Dealers, and
Manufacturer, including the accommodation of the parties’ production schedules
to the extent feasible; and

 

WHEREAS, implementation of this Agreement will require, among other things, the
establishment and maintenance of an arrangement between Manufacturer and a
financial institution to finance the purchase of and facilitate the payment for
the Vehicles from GM;

 

NOW, THEREFORE, in reliance on and in consideration of the premises and the
mutual promises contained in this Agreement, the parties hereby agree as
follows:

 

Article 1: Term of Agreement

 

1.1                                  The term of this agreement shall be five
(5) years from the effective date specified above.

 

Article 2: Agreement to Sell and Purchase Vehicles

 

2.1                                  GM agrees to sell to Manufacturer, and
Manufacturer agrees to purchase from GM, Vehicles subject to all of the terms
and conditions of this Agreement. GM has provided Manufacturer with a copy of
its current Special Vehicle Manufacturer Policy and Procedures Manual
(hereinafter “Manual”), setting forth the policies and procedures Manufacturer
is required to follow in the processing of Vehicles hereunder, including
policies and procedures for ordering Vehicles, and repair of transportation
damage and defective parts. GM reserves the right to change the

 

March 2008

 

1

--------------------------------------------------------------------------------


 

Manual in writing at any time. The Manual is hereby incorporated by reference
into this Agreement, and all of the provisions now or hereafter contained in the
Manual shall be deemed to be part and parcel of this Agreement. Manufacturer
shall follow the policies and procedures set forth in the Manual in the
performance of its obligations hereunder. In case there is a conflict between
provisions of the Manual and the terms and conditions of this Agreement, the
terms and conditions of this Agreement shall govern.

 

Article 3: Vehicle Orders; Prices; Financing

 

3.1                                  Manufacturer shall submit orders to GM for
Vehicles electronically, or in such other manner as may be specified by GM.
There are numerous factors which affect the availability of Vehicles. GM
reserves to itself absolute discretion in accepting orders and distributing
Vehicles, and its judgment in such matters shall be final. Manufacturer’s orders
for Vehicles are not binding on GM until accepted by GM, and may be canceled by
Manufacturer until that time. An order is accepted by GM when the Vehicle is
released to production. Manufacturer shall be responsible for ordering Vehicles
with emissions systems that comply with the emissions laws in the states in
which the End Products will be sold.

 

3.2                                  Prices and other terms of sale applicable
to Vehicles are those set forth in GMPricing.com. Such prices may be changed by
GM at any time. Except as otherwise provided by GM in writing, such changes will
apply to Vehicles not shipped at the time the changes are effective. Vehicles
ordered under this Agreement are not eligible for any price protection allowance
that otherwise may have been available on orders submitted directly by a Dealer
to GM.

 

3.3                                  Manufacturer shall establish and maintain a
financing arrangement between Manufacturer and a financial institution for the
purpose of financing the purchase of and facilitating the payment for the
Vehicles from GM. The financial institution must be satisfactory to GM.
Manufacturer shall provide to GM a copy of the Agreement between Manufacturer
and its financial institution. Manufacturer shall notify GM in advance of any
proposed changes in its financing arrangement for review and acceptance by GM.
Manufacturer and its financial institution shall furnish GM with a statement as
to the maximum number of Vehicles that will be financed by such financial
institution at any particular time. This maximum number of Vehicles is referred
to in this Agreement and the Manual as the “Credit Limit.” Failure of
Manufacturer to obtain or retain a Vehicle inventory financing arrangement in an
amount satisfactory to GM and with a financial institution acceptable to GM will
result in termination of this Agreement.

 

3.4                                  Except for the purpose of financing
Manufacturer’s acquisition of Vehicles hereunder, Manufacturer shall not grant,
nor cause or permit to arise, any security, lien, or other interest in any part
of an End Product (other than a special body or equipment installed thereon by
Manufacturer) without GM’s prior written approval. Manufacturer shall promptly
reimburse GM for any money paid by GM to discharge any such adverse lien or
interest, if it elects or is required to do so.

 

2

--------------------------------------------------------------------------------


 

3.5                                  GM shall have the right, with or without
advance notice, to examine Vehicles and Manufacturer’s records in respect
thereof at any time during regular business hours.

 

Article 4: Handling of Vehicles

 

4.1                                  Upon receipt of Vehicles, Manufacturer
shall inspect each Vehicle for damage or shortage and shall accept custody of,
and execute an appropriate receipt for, each Vehicle. Manufacturer agrees to
resolve any damage or warranty claims in accordance with the Manual.

 

4.2                                  Manufacturer shall keep and maintain each
Vehicle delivered to it in safe storage (including, as appropriate, in a defined
area enclosed by an adequate fence and protected to the extent appropriate in
that vicinity by security personnel). Manufacturer shall not store any Vehicle
at any location not identified by address on Exhibit A. Manufacturer’s
obligation is to ensure that Vehicles do not deteriorate from a like new
condition in appearance or quality during the period of Manufacturer’s control.

 

4.3                                  Manufacturer shall have corrected all
damage or shortages noted upon receipt. All repairs must be performed by an
authorized GM Dealer.

 

Article 5: Delivery; Title and Risk of Loss; Insurance

 

5.1                                  GM will select the assembly and shipping
locations and the modes of transportation for delivery of Vehicles to
Manufacturer. Risk of loss shall pass to Manufacturer upon delivery by GM to a
carrier (F.O.B. GM’s assembly plant), and actual and legal title shall similarly
pass to Manufacturer but with restrictions for mutual benefit as further
provided in this Agreement. Delivery shall be to Manufacturer’s business
premises identified on Exhibit A, unless GM decides another location is
appropriate. Any claims for loss or damage to a Vehicle while in the possession
of a carrier must be noted on the delivery receipt and submitted to GM.

 

5.2                                  Manufacturer’s purchase and possession of
Vehicles hereunder is a restrictive purchase and possession for mutual benefit,
and Manufacturer acknowledges that this Agreement is intended to result in the
distribution of quality End Products only to GM’s Dealer network for the
particular Vehicle brand. Following an agreement by Manufacturer with a Dealer
for the Dealer’s purchase of an End Product, Manufacturer shall notify GM in a
manner specified by GM. Upon such notice, GM will credit Manufacturer for the
original cost of the Vehicle and charge the Dealer for that Vehicle. Within two
days after invoicing the Dealer, GM will initiate delivery of the Manufacturer’s
Statement or Certificate of Origin (“MSO”) for each Vehicle to Dealer.
Manufacturer agrees not to perform any modifications or alterations to the
Vehicle until issuance of the MSO. Manufacturer agrees that after ownership of
each Vehicle has been transferred to Dealer, Manufacturer’s possession of the
Vehicle is a bailment for purposes of upfitting and storage only.

 

3

--------------------------------------------------------------------------------


 

5.3                                  Manufacturer shall, absent written
agreement to the contrary, be responsible for delivery of End Products to
Dealers with certification and labeling in accordance with Section 8.1 of this
Agreement, and for invoicing and collecting for its work on or in Vehicles.
Manufacturer acknowledges that the date of GM’s charge to a Dealer for a Vehicle
has significance for purposes of pricing, promotions, inventory charges, and
other purposes, and to the extent possible, Manufacturer shall modify, alter or
complete the End Product and ship the appropriate End Product promptly upon a
Dealer’s purchase of such End Product. Manufacturer agrees to promptly negotiate
a reasonable settlement in good faith with any Dealer which incurs undue delay
in delivery of an End Product.

 

5.4                                  Manufacturer hereby indemnifies and holds
GM harmless from and against any and all claim, cause of action, loss, damage,
or expense, including reasonable attorneys’ fees and expenses incurred from any
litigation, arising from or relating to any claim for injury or property damage
in connection with the manufacturing or marketing of End Products or with the
use, operation or storage of any Vehicle while Manufacturer has title, custody,
possession, or risk of loss under this Agreement.

 

5.5                                  Manufacturer shall obtain and maintain,
pursuant to the terms of this Agreement, at its sole expense, the following
types of insurance coverage, with minimum limits as set forth below:

 

1.                                       Comprehensive General Liability
coverage, including products, completed operations and contractual liability, at
a limit acceptable to GM but not less than $10,000,000 per occurrence for
personal injury and property damage combined.

 

2.                                       Comprehensive Automobile Liability
covering all owned, hired, and non-owned vehicles at a limit of not less than
$5,000,000 per occurrence for personal injury and property damage combined,
including all statutory coverages for all states of operation.

 

3.                                       Workers Compensation in the statutory
limits for all states of operation.

 

4.                                       Employers Liability in limits of not
less than $1,000,000 for all states of operation.

 

5.                                       Garage Keepers Legal Liability on a
Direct Primary coverage basis including comprehensive and collision coverage at
a limit equal to at least the highest value of vehicles in the Manufacturer’s
care, custody and control at any one time. Coverage should apply to all vehicles
while in the care, custody or control of Manufacturer for any cause of physical
damage on a primary basis without regard to negligence. (This coverage should be
maintained separate and distinct from coverage available under the
Manufacturer’s finance plan.)

 

4

--------------------------------------------------------------------------------


 

6.                                       Manufacturer shall provide annually to
GM a certificate of insurance and insurance policy evidencing GM as an
additional insured for all above-mentioned coverages except Workers Compensation
and Employers Liability for all activities connected with this Agreement, and
stating that the above-listed insurance is primary to any coverage that may be
available to GM. Manufacturer shall provide at least thirty days’ prior written
notice to GM of cancellation, modification, expiration or material change to any
policy and, at that time, shall provide GM with a certificate of insurance and
insurance policy for the modified, renewed or replacement policy. Such
certificate(s) shall be in a form acceptable to, and underwritten by, insurance
company (ies) satisfactory to GM. The purchase of appropriate insurance coverage
by Manufacturer or the furnishing of certificate(s) of insurance shall not
release Manufacturer from its respective obligations or liabilities under this
Agreement. All coverage’s shall be maintained throughout the duration of this
Agreement with the exception of Comprehensive General Liability coverage
referenced in Section 5.5.1 above, which shall be maintained for a period of ten
years after termination of this Agreement.

 

Article 6. End Product Demonstrators; Show and Event End Products

 

6.1                                  In some cases, Manufacturer may seek to
loan an End Product to Dealer(s) for demonstration purposes andlor to GM for
static display at a show or event, without reaching an agreement with Dealer for
the purchase for the End Product and without the Manufacturer reporting the End
Product or Vehicle to GM as “Sold”. GM, in its sole discretion, may approve
Manufacturer’s use of a limited number of such End Products for demonstrator
services (“End Product Demo” or “Demo”) to support the Manufacturer’s marketing
of End Products to Dealers and at shows and events. GM, in its sole discretion,
will specify the number of Demos that Manufacturer may have in use at any one
time. Manufacturer must enter the End Product Demo into the GM Demo program
service, in accordance with GM’s then standard requirements, as may change from
time to time for a specified minimum days service (Demo Period). Additionally,
if a Demo is loaned to GM for static display at a show or event, any such loan
shall be in accordance with GM’s then standard requirements for show and event
Demos loaned to GM, as may change from time to time, including by executing a
Loan of Upfit Vehicle Terms and Conditions.

 

6.2                                  GM will retain the MSO of Vehicles
incorporated into End Products enrolled in the Demo program, pending its
restricted sale to a Dealer at the end of the Demo Period.. Manufacturer shall
make every effort to “pre-sell” the Demo to a GM Dealer before the end of the
Demo Period.

 

6.3                                  Except as expressly provided in this
Article 6 , all the terms and conditions of this Agreement, including but not
limited to title, risk of loss, labeling, certification, indemnification and
insurance, shall apply to End Product Manufacturer shall be

 

5

--------------------------------------------------------------------------------


 

responsible for all costs related to the Demo End Products, including tax,
title, registration, fuel, maintenance, mileage, wear Demos and tear, licensing
fees, and insurance for the End Product.

 

Article 7: Upfitting; Standard of Workmanship

 

7.1                                  Manufacturer shall not alter any Vehicle,
install any body or equipment thereon, or remove any Vehicle from its business
premises where originally delivered prior to:

 

a.                                       Approval by GM of its financial
institution for Demos or Show and Event End Products; or

 

b.                                      For all other Vehicles, sale of such
Vehicle(s) by Manufacturer to a Dealer as provided in this Agreement and notice
thereof to GM.

 

7.2                                  To the extent possible, Manufacturer shall
process Vehicles delivered under the terms of this Agreement on a first-in,
first-out basis.

 

7.3                                  Manufacturer shall use its best skills and
judgment and shall perform all work on its premises (unless an alternate
location to perform the work has been approved by GM) in accordance with the
highest professional standards of workmanship, and it shall exercise due care to
ensure that all work it performs is free from defects in design, materials, and
workmanship. Manufacturer shall further employ or retain persons with
appropriate technical competence for the work being performed. GM may provide
technical information on Vehicles to assist Manufacturer, but Manufacturer will
control and bear full responsibility for the design and manufacture of the End
Product.

 

7.4                                  Manufacturer acknowledges that the
reputation of GM and its products may be affected by the quality, reliability,
and durability of Manufacturer’s products and its conduct in the marketplace. GM
may provide Manufacturer with process guidelines and other information for
improving End Product quality, reliability and durability, and provide to
Manufacturer a periodic assessment of its processes. Manufacturer is responsible
for selecting and implementing processes which meet customer expectations for
quality, reliability, and durability.

 

7.5                                  Manufacturer agrees to maintain a viable
Dealer and consumer relations activity, to offer a competitive warranty on its
work to Dealers and consumers equal in duration and every other aspect to the
applicable chassis model year new Vehicle and powertrain warranties, and to
maintain through Dealers, and others at Manufacturer’s discretion, a system of
convenient Warranty corrections for consumers, and to make available to Dealers
service replacement parts with number identification systems (this shall
hereinafter be referred to as “Parts Number Identification”) for Warranty and
non-Warranty service for a reasonable period of time after End Products are sold
to consumers.

 

6

--------------------------------------------------------------------------------


 

Article 8: Compliance with Applicable Laws

 

8.1                                  Manufacturer shall comply with all federal,
state, and local laws, regulations, and standards in its performance of its
work. Manufacturer acknowledges its legal responsibility insofar as it is the
manufacturer of an End Product and agrees to certify, label and warrant its
contribution to the End Product in compliance with applicable laws, including
but not limited to warranty laws and Federal Motor Vehicle Safety Standards.
Further, Manufacturer agrees to cooperate with GM in achieving compliance with
applicable laws and regulations, Manufacturer shall comply with and maintain a
copy of the “Document for Incomplete Vehicles” supplied by GM with certain
Vehicles and maintain a record of the name and address of the first retail
purchaser of each End Product and shall make such information available to GM at
the times and in the manner specified by GM. Manufacturer shall be responsible
for ensuring that End Products are sold to first retail purchasers in compliance
with federal and state emissions laws and federal fuel economy laws.
Manufacturer shall refer to GM’s annual letter to dealers and upfitters for
guidance concerning compliance with emissions laws.

 

8.2                                  Manufacturer shall promptly notify GM of
any real or potential defect in the End Products and be responsible for
reporting under the federal Transportation Recall Enhancement Accountability and
Documentation (T.R.E.A.D.) Act If Manufacturer believes that there is an
emission-related defect or failure in the End Products, GM and the Manufacturer
will exchange information and will consult with each other with respect to the
need and advisability of either or both filing an emission report to the
appropriate government agencies.

 

8.3                                  Manufacturer hereby indemnifies, agrees to
defend against and hold harmless GM from any claims, suits, loss, damage or
expense, including settlements, judgments, expert fees, and attorneys’ fees,
resulting from or related to any actual, potential, or threatened claim, action,
complaint, or proceeding against GM for, without limitations, any unauthorized
use of any trademark, patent, process, idea, method, or device by Manufacturer
in connection with modifications or additions made by or for Manufacturing
(including those modifications or additions made by Manufacturer with assistance
provided by GM under Section 5.3 hereof).

 

8.4                                  Even if not required by law, Manufacturer
shall affix to each End Product an Information Label for either an altered or
completed vehicle according to the specifications, including location of the
label, established by the National Highway Traffic Safety Administration.
Manufacturer shall also comply with the requirements of the Automobile
Information Disclosure (Monroney) Act and the Energy Policy and Conservation
Act, as applicable. If Manufacturer’s work affects the information contained on
the window label placed on the Vehicle by GM, Manufacturer shall apply its own
additional label with appropriate disclosure or updated information. Nothing in
this Section shall relieve Manufacturer of its obligation to comply with all
applicable laws as specified in Section 8.1. of this Article.

 

Article 9: New Vehicle Preparation; Vehicle Warranty and Campaign Corrections by
Manufacturer

 

9.1                                  Manufacturer shall have performed, by an
authorized GM Dealer, needed warranty and special policy repairs and
adjustments, and campaign corrections directed by GM. Such services may be
performed on Vehicles prior to upfitting so long as the

 

7

--------------------------------------------------------------------------------


 

upfitting will not impact either directly or indirectly the Vehicle components
or systems affected by the services. Otherwise, such services shall be performed
after upfitting but before the End Products leave Manufacturer’s possession.
Manufacturer shall make End Products available to such Dealer in such fashion as
to facilitate the performance of services.

 

9.2                                  The written new Vehicle warranty provided
with each Vehicle contains the only GM warranty applicable to such Vehicle, and
GM neither assumes nor authorizes anyone to assume for it any other obligation
or liability in connection with such Vehicle. In particular, GM does not assume,
and hereby disclaims, any warranty or other liability or obligation, INCLUDING
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND
ANY PRODUCT LIABILITIES BASED UPON NEGLIGENCE OR STRICT LIABILITY, to
Manufacturer, except if Manufacturer becomes an owner of a Vehicle, and then
only to the extent of the written new Vehicle warranty. Manufacturer shall
ensure that General Motors’ written new Vehicle warranty and other product
information intended for the consumer are placed in the End Product and remain
with it when it leaves the custody of the Manufacturer. Manufacturer shall also
ensure that Manufacturer’s written new Vehicle warranty and other product
information intended for the consumer are placed in the End Product and remain
with it when it leaves the custody of the Manufacturer.

 

Article 10: Recall Campaigns; Product Liability

 

10.1                            In the event of a recall campaign by GM
necessitated by a defect or nonconformity in a Vehicle for which Manufacturer is
responsible, in whole or in part, Manufacturer shall reimburse GM the direct
costs, expenses and any penalties which may be incurred, with the understanding
that the portion of such direct costs, expenses and penalties to be borne by
Manufacturer shall be proportional to the degree to which the defect or
non-conformity of Manufacturer’s work caused the recall. Prior to GM or
Manufacturer performing any recall campaign for which GM or Manufacturer expects
reimbursement, GM and Manufacturer will exchange information and will consult
with each other with respect to the need and advisability thereof; provided,
however, that the final decision as to whether or not to have such a recall
shall in every instance rest with General Motors.

 

10.2                            With respect to any actual, potential, or
threatened claim, action, or proceeding (hereinafter “Claim”), regardless of
whether such Claim is based on strict liability, negligence, warranty, or other
theory (hereinafter “Product Liability”), relating to any aspect of
Manufacturer’s work, each of the parties to this Agreement shall (a) communicate
and cooperate with the other and, if necessary, the appropriate insurance
carrier, to the fullest extent reasonably possible in investigation of the facts
and circumstances surrounding the Claim and in any litigation involving the
Claim; (b) refrain from taking any position adverse to the interests of the
other party to this Agreement; and (c) not, except in enforcement of the rights
hereunder, institute any claim, action, or proceeding, whether by
cross-complaint, third party complaint, interpleader, or otherwise, against the
other party to this Agreement.

 

8

--------------------------------------------------------------------------------


 

10.3                            With respect to any Product Liability or related
liability, costs, and expense under this Article, the following are applicable:

 

a.                                       Any settlement or payment to satisfy an
adverse judgment in any Claim shall be apportioned to GM and Manufacturer based
upon such judgment or, if there is no judgment or it is not definitive as to
causation, each party’s liability; and

 

b.                                      GM and Manufacturer shall bear their
respective costs and expenses incurred in connection with cooperation in
investigation and litigation, including those costs incurred for the production
of documents and answering of other discovery.

 

10,4                            In the event a Product Liability Claim is
brought against GM or Manufacturer relating to the other’s work, each party
shall promptly forward to the other party every summons and complaint and every
other court document received by it; and if the other party is named a party in
the action, in no event shall either party take any action toward settlement
without prior notification to the other party of such proposed action followed
by a reasonable period of time to allow the other party to respond to such
notification.

 

Article 11: GM Trademark Usage

 

11.1                            During the term of this Agreement, the
Manufacturer is granted a royalty-free, non-exclusive right and license to
display the GM Fleet & Commercial authorized logo as depicted in Exhibit “B”
(the “Mark”). This Mark may be used only in communications with GM dealers,
provided that the following disclosure language appears prominently and in close
proximity to the Mark: “GM Special Vehicle Manufacturer means Manufacturer
orders and receives vehicles directly from GM, agrees to maintain $10,000,000
product liability coverage, and agrees to comply with applicable government
safety regulations. Manufacturer and not GM is responsible for FMVSS
certification of the Modified or Upfitted Vehicle.” The Mark may not be used on
or in any End Product, on any End Product labeling, or on any communications
with, or materials intended for, the end user. The Manufacturer shall not have
any other right to use any GM Marks.

 

11.2                            The Mark may be used only to convey to GM
Dealers and end users that the Manufacturer (1) can order Vehicles directly from
GM, (2) can be shipped Vehicles directly from GM, (3) has a direct transmittal
and billing relationship with GM, and (4) meets GM insurance requirements
applicable to special vehicle Manufacturers. The Mark may not under any
circumstances be used to state or imply that GM endorses, approves or authorizes
in any way the End Products of Manufacturer. For example, Manufacturer shall not
use phrases such as “GM Authorized”, “GM Approved”, or any similar terms or
phrases where the use of GM’s trademark, or similar statements, may cause
confusion to end users or dealers about the nature of GM’s limited relationship
with Manufacturer.

 

11.3                            Other than as set forth in Sections 11.1 and
11.2, the Manufacturer is not authorized or licensed to use any GM source
identifiers in association with the promotion or offering of

 

9

--------------------------------------------------------------------------------


 

their services to GM dealers or end users. GM source identifiers include
trademarks, trade dress, website URLs, rights of publicity, and other
intellectual property owned by GM that evoke GM, and GM’s related products and
services.

 

11.4                            Manufacturer hereby acknowledges that the
Proprietary Marks (defined as the various trademarks, service marks, names and
designs used in connection with General Motors products and services) are the
sole and exclusive property of GM. Manufacturer and/or its customers will not,
at any time, do or suffer to be done any act or thing which will in any way
impair the rights of GM with regard to the Proprietary Marks. In particular,
Manufacturer will not use, cause, or permit to be used, any of the Proprietary
Marks on any goods or in conjunction with any services, except as provided to it
by GM under this Agreement. Moreover, Manufacturer will not use the Proprietary
Marks to incur any obligations or indebtedness on behalf of GM.

 

11.5                            Manufacturer will not apply to register or
maintain a registration for any Proprietary Marks either alone or as part of
another mark, including internet domain name without General Motors prior
written approval. Manufacturer will not take any action that may adversely
affect the validity of the Proprietary Marks or the goodwill associated with
them.

 

11.6                            Manufacturer agrees to purchase and sell goods
bearing Proprietary Marks only from parties authorized or licensed by GM. The
Proprietary Marks may be not be used as part of the Manufacturer’s name without
the express written permission of GM.

 

11.7                            Manufacturer agrees to change or discontinue the
use of any Proprietary Marks upon GM’s request. Manufacturer agrees that no
company owned by or affiliated with Manufacturer or any of its owners may use
any Proprietary Mark to identify a business without GM’s prior written
permission.

 

11.8                            Compliance with the obligations set forth in
this Article requires, and the Manufacturer further agrees to maintain
reasonable and adequate records to allow GM to verify compliance with these
obligations.

 

Article 12: Indemnification; Dispute Resolution

 

12.1                            In the event a suit or other proceeding is
commenced relating to any aspect of Manufacturer’s work, including any portions
of a Vehicle affected by Manufacturer’s work, Manufacturer agrees to hold GM
harmless and indemnify GM completely from Product Liability losses. Each party
shall retain the right to conduct its own defense to such suit or proceeding.

 

12.2                            In the event of any breach of any obligation
contained in this Agreement, the breaching party shall indemnify the
nonbreaching party for any damage, costs, and expense, including reasonable
attorneys’ fees, suffered by the nonbreaching party due to the breach.

 

10

--------------------------------------------------------------------------------


 

12.3                            If it cannot be determined whether, or the
extent to which, a settlement of or judgment in a Claim or a recall campaign was
based on an aspect of Manufacturer’s work or on another part in a Vehicle that
plaintiff alleged was defective, then either party may submit the matter to
binding arbitration in order to determine the relative percentage allocable to
each party. Such disputes shall be finally settled under the Rules of the
American Arbitration Association, provided that the arbitration shall not occur
until after the conclusion of the case. There shall be three (3) arbiters, one
appointed by GM and one appointed by Manufacturer, with the third appointed by
the other two. Costs of the arbitration shall be shared equally.

 

Article 13: Annual Business Review

 

13.1                            In July of each calendar year, Manufacturer
shall submit to GM the following:

 

(a)                                   a current certificate of insurance as
provided under Section 5.5.6 above; and

 

(b)                                  an updated and completed SVM Business
Information Update Form, which shall be provided to Manufacturer by GM from time
to time.

 

13.2                            Manufacturer agrees to meet with a GM
representative annually to complete a GM Special Vehicle Manufacturer Assessment
form, which shall be provided to Manufacturer by GM from time to time.

 

13.3                            If Manufacturer fails to provide (a) the
information required in Section 13.1 annually during the month of July or
(b) the certificate of insurance and insurance policies as required under
Section 5.5.6, GM may suspend any shipment of Vehicles to Manufacturer, or
terminate this Agreement as provided below.

 

Article 14: Distribution of Vehicles in US; Export Controls

 

14.1                            Vehicles sold to Manufacturer under this
Agreement are for distribution in the 50 United States, and the District of
Columbia (“U.S.”) or Puerto Rico. It is a material breach of this Agreement for
Manufacturer to sell, cause or arrange to be sold End Products or new motor
vehicles for resale or principal use outside the U.S. or Puerto Rico.
Manufacturer agrees that it will not sell any Vehicles or End Products in or
into the U.S. which were not originally manufactured for sale and distribution
in the United States.

 

14.2                            Manufacturer hereby agrees that the products,
software or technical data supplied by GM under this Agreement are subject to
the export control laws and regulations of the United States (U.S.).
Manufacturer shall comply with such laws and regulations and agrees not to
export, re-export or transfer such products, software or technical data contrary
to U.S. export laws and regulations. Furthermore, Manufacturer agrees the
products, software or technical data supplied hereunder will not be exported,
re-exported or otherwise transferred to: (a) any country subject to U.S.
sanctions; (b) any party for a prohibited military end-use or to a

 

11

--------------------------------------------------------------------------------


 

prohibited military end-user; (c) any party that is engaged in missile, nuclear,
biological or chemical weapons end-uses; and (d) any party on any of the U.S.
Government’s various lists of restricted parties.

 

14.3         Manufacturer’s obligations under this Article shall survive the
expiration or termination of this Agreement.

 

Article 15: Termination

 

15.1         This Agreement shall expire at the end of the Term specified above
without further notice unless terminated earlier as specified below in this
Article.

 

15.2         This Agreement may be terminated prior to the end of the Term by
either party at any time by written notice thereof to the other party. Written
notice of termination shall be delivered personally or by certified mail, return
receipt requested; termination shall be effective at the end of the third
business day after the day of receipt of such written notice or at such later
time as may be set forth in such notice.

 

15.3         If this Agreement is terminated by GM, Manufacturer may purchase
outright or have a Dealer purchase outright any or all Vehicles in
Manufacturer’s custody. The net purchase price for each such Vehicle shall be
the Dealer invoice price at which GM would have sold such Vehicle to a Dealer on
the date of GM’s invoice to Manufacturer inclusive of any discounts or
allowances (including model close-out allowance, if applicable) that might have
been available to such Dealer. Unless otherwise agreed in writing, such purchase
price shall be paid to GM by certified check or bank check delivered not later
than the aforesaid third business day. In the alternative, GM shall retake
possession of Vehicles in Manufacturer’s custody and credit Manufacturer for
Manufacturer’s original purchase price from GM.

 

15.4         If this Agreement is terminated by Manufacturer, Manufacturer
shall, prior to the effective date of termination, have a Dealer purchase
outright, or, for demonstrator or show and event units, purchase outright all
Vehicles in its custody in accordance with the terms of Section 5.2; provided,
however, that GM at its option may retake possession of such Vehicles, or any of
them, and (a) credit Manufacturer for Manufacturer’s original purchase price
from GM, and (b) charge Manufacturer the lesser of the expense incurred by GM to
redistribute such Vehicles or the destination charge applicable to similar units
delivered to any authorized GM Dealer near Manufacturer’s business premises.

 

15.5         GM shall have a reasonable period, and in any event not less than
thirty days from the date of termination, in which to remove Vehicles from
Manufacturer’s premises, and Manufacturer’s obligation under this Agreement in
connection with safekeeping vehicles in its possession shall continue during
such period.

 

15.6         If GM retakes possession of any Vehicles under this Article, the
terms of this Agreement shall not apply to any Vehicles upon which Manufacturer
has installed

 

12

--------------------------------------------------------------------------------


 

bodies or other equipment, or that are not in a new and unused condition or have
missing parts or components.

 

15.7         If this Agreement is terminated, any and all funds in the
Manufacturer’s Merchandising Reserve account, addressed in Article 16 herein,
shall revert to GM.

 

Article 16: Merchandising Reserve

 

16.1         To assist Manufacturer with merchandising and marketing expenses
resulting from sales of eligible GM Vehicles, GM may in its sole discretion
provide a merchandising reserve in an amount to be determined each model year
(hereinafter the “Merchandising Reserve”).

 

16.2         This Merchandising Reserve will be accumulated by GM for any
eligible Vehicles released to Dealers from September 1 through August 31 of each
year, until further notice. The Merchandising Reserve fund will be paid to the
Manufacturer’s open account twice a year (typically early Spring and early Fall)
unless GM notifies the Manufacturer otherwise.

 

16.3         Until the Merchandising Reserve is actually paid to Manufacturer,
it remains the sole property of GM. Also GM has the right to recoup, setoff or
deduct from the Merchandising Reserve any amounts due or to become due (whether
matured, contingent or liquidated) from Manufacturer to GM or its subsidiaries.
If this Agreement is terminated, any and all funds in the Merchandising Reserve
account shall not be paid to Manufacturer.

 

16.4         Merchandising Reserve funds are intended to assist Manufacturer
with its merchandising of eligible Vehicles to GM Dealers. As a condition to
receipt of these funds annually, Manufacturer must spend not less than an equal
amount to the reserve on such merchandising. GM may request receipts to support
such payments.

 

Article 17: General Terms

 

17.1         No waiver or modification of any term of this Agreement or creation
of additional terms shall be valid or binding upon GM unless made in writing
executed on its behalf by a Manager in General Motor’s Fleet & Commercial
Operations. The failure by either party to enforce any term of this Agreement at
any future time shall not be considered a waiver of any right or remedy
available hereunder or by law.

 

17.2         This Agreement does not constitute either party the agent or legal
representative of the other for any purpose whatsoever.

 

17.3         This Agreement (i) contains the entire understanding of the Parties
relating to the subjects hereto, (ii) supersedes all prior statements,
representations and agreements, and (iii) cannot be amended except by a written
instruments signed by all parties. The Parties represent and agree that, in
entering into this agreement, they have not relied upon any oral or written
agreements , representations,

 

13

--------------------------------------------------------------------------------


 

statements, or promises, express or implied, not specifically set forth in this
Agreement. The Parties expressly waive application of any law, statute or
judicial decision allowing oral modifications, amendments or additions to this
Agreement notwithstanding this express written provision requiring a writing
signed by the Parties.

 

17.4                           This Agreement shall be governed by and construed
in accordance with the laws of the State of Michigan as if entirely performed
therein, without regard to the conflicts of law and principles thereof.

 

17.5                           Any notice required or permitted to be given by
either party under or in connection with this Agreement shall be in writing and
shall be deemed duly given when personally delivered or sent by mail or by
expedited courier service, or by cable or facsimile, as aforesaid to the
addresses indicated in the SVM Business Information Update Form, unless
otherwise agreed to by the parties.

 

17.6                           All monies or accounts due Manufacturer from GM
under this Agreement shall be considered net of any indebtedness of Manufacturer
to GM, including its subsidiaries, and GM may, at its election, recoup, setoff
or deduct any indebtedness of Manufacturer or Manufacturer’s financial
institution to GM against any monies or accounts due from GM to Manufacturer.

 

17.7                           Manufacturer may not assign or delegate this
Agreement or any of its obligations under this Agreement without the prior
written consent of GM.

 

17.8                           This Agreement is not enforceable by any third
parties and is not intended to convey any rights or benefits to anyone who is
not a party to this Agreement.

 

17.9                           If any term of this Agreement is invalid or
unenforceable under any statute, regulation, ordinance, executive order or other
rule of law, such term shall be deemed reformed or deleted, but only to the
extent necessary to comply with such statute, regulation, ordinance, order or
rule, and the remaining provisions of this Agreement shall remain in full force
and effect.

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement on the dates set forth below:

 

MANUFACTURER:

GENERAL MOTORS CORPORATION

Supreme Corporation

Fleet and Commercial Operations

 

 

General Motors Manufacturer Code(s):

 

 

By

 

 

By

 

Title:

 

 

Title

 

Date:

 

 

Date

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A TO

 

SPECIAL VEHICLE MANUFACTURER CONVERTERS PROGRAM AGREEMENT

 

Agreement applies to all models of trucks, truck chassis and cars (Vehicles)
available through General Motors Fleet and Commercial Operations which are
shipped under this Agreement.

 

Vehicles delivered to Manufacturer shall be stored at the following locations,
and no others:

 

1. Supreme Corporation

Goshen, Indiana

2. Supreme Corporation

Griffin, Georgia

3. Supreme Corporation

Cleburne, Texas

4. Supreme Corporation

Moreno Valley, California

5. Supreme Corporation

Woodburn, Oregon

6. Supreme Corporation

Jonestown, Pennsylvania

7. Supreme Corporation

Nasonville, Rhode Island

8. Supreme Corporation

Apopka, Florida

 

MANUFACTURER:

GENERAL MOTORS CORPORATION

Supreme Corporation

Fleet and Commercial Operations

 

General Motors Manufacturer Code(s):  see attached

 

 

By

 

 

By

 

Title:

 

 

Title

 

Date:

 

 

Date

 

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT to EXHIBIT A

 

SPECIAL VEHICLE MANUFACTURER CONVERTERS PROGRAM AGREEMENT

 

This agreement applies to all models of trucks and truck chassis (Vehicles)
which are:

(i) distributed by General Motors, (ii) handled either by General Motors Fleet
and Commercial Operations or General Motors Isuzu Commercial Truck Vehicle
Supply & Distribution, and (iii) shipped under this Agreement.

 

Vehicles delivered to Manufacturer shall be stored at the following locations,
and no others:

 

 

Location Address

 

CHEVROLET
SVM Code

 

GMC
SVM Code

 

ISUZU
SVM Code
(To be assigned)

 

1.

2572 E. Kercher Rd. Goshen, IN 46528

 

 

 

 

 

 

 

2.

2051 U.S. Highway 41 Griffin, GA 30224

 

 

 

 

 

 

 

3.

500 W. Commerce St. Cleburne, TX

 

 

 

 

 

 

 

4.

411 Jonestown Rd. Jonestown, PA 17038

 

 

 

 

 

 

 

5.

22135 Alessandro Blvd. Moreno Valley, CA 92553

 

 

 

 

 

 

 

6.

2450 Progress Way Woodburn, OR 97071

 

 

 

 

 

 

 

7.

135 Douglas Pike Harrisville, RI 02830

 

 

 

 

 

 

 

8.

3050 Dee St. Apopka, FL 32703

 

 

 

 

 

 

 

9.

2592 E. Kercher Rd. Goshen, IN 46528

 

 

 

 

 

 

 

10.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------